SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

142
KA 14-00067
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

JAMES H. SCHOLZ, DEFENDANT-APPELLANT.
(APPEAL NO. 3.)


ADAM H. VAN BUSKIRK, AUBURN, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered May 28, 2013. The judgment convicted
defendant, upon his plea of guilty, of issuing a bad check.

     It is hereby ORDERED that said appeal is unanimously dismissed.

     Same memorandum as in People v Scholz ([appeal No. 2] ___ AD3d
___ [Feb. 13, 2015]).




Entered:   February 13, 2015                       Frances E. Cafarell
                                                   Clerk of the Court